Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-11, drawn to a thermoplastic vulcanizate, classified in C08L9/06.
II.  Claims 12-18, drawn to a first method of dynamically vulcanizing to form a thermoplastic vulcanizate, classified in C08L 2310/00.
III.  Claims 19-23, drawn to a second method of dynamically vulcanizing a vulcanizable elastomer rubber, classified in C08L 2310/00.

The inventions are independent or distinct, each from the other.  The invention of group I is drawn to a thermoplastic vulcanizate comprising vulcanizable elastomer rubber, thermoplastic polymer, and solid plasticizing resin.  The invention of group II is drawn to a method of forming a thermoplastic vulcanizate derived from vulcanizable elastomer rubber, a first thermoplastic polymer, curative, and a second thermoplastic polymer, and a solid plasticizing resin.  The invention of group III is drawn to a method of dynamically vulcanizing a vulcanizable elastomer rubber, a first thermoplastic polymer, curative, and a second thermoplastic polymer, where introduction of a solid plasticizing resin is variable.  Whereas the invention of group I is a composition containing one thermoplastic polymer, the processes of the invention of group II and group III result in formation of a chemically distinct, and therefore patentably distinct, material comprising two thermoplastic polymers.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions have acquired a separate status in the art because of their recognized divergent subject matter, inventions have acquired a separate status in the art as shown by their different classification, the search required for Group I is not required for Group II or Group III, and the search required for Group II is not required for Group III.
Therefore, restriction for examination purposes as indicated is proper.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The inventions are independent or distinct, each from the other because:Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        June 1, 2022